ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 2 and 4-21 are allowed because the prior art made of record does not teach a system and computer-program-product for automated hardware synthesis, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 2, 4-11, and 17-20, the prior art made of record fails to teach the combination of steps recited in independent claims 2 and 17, including the following particular combination of steps as recited in claim 2 and similarly recited in claim 17, as follows:
processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; and
determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components,
analyzing the set of unique candidate netlists based upon one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate, 


4.         With respect to claim 12-16, the prior art made of record fails to teach the combination of steps recited in claim 12, including the following particular combination of steps as recited in claim 12, as follows:
determining a communication protocol from the list of configurations, and if the communication protocol includes an instance of an I2C protocol, 
identifying a parameter pertaining to a number of I2C-based components; 
computing a cross-product of the I2C-based components that satisfy at least part of the capabilities of the desired system; and 
building a first system based on the cross-product of the I2C-based components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851